   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 1 of 15 PageID #:287




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

CHRISTOPHER BILEK, individually and           )
on behalf of others similarly situated,       )
                                              )
                          Plaintiff,          )
                                              )
            v.                                )         19 C 8389
                                              )
FEDERAL INSURANCE COMPANY,                    )
HEALTH INSURANCE INNOVATIONS,                 )
INC, and DOES 1-10,                           )
                                              )
                          Defendants.         )

                           MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendant Health Insurance Innovations’s (“HII”) motion to

dismiss Plaintiff Christopher Bilek’s (“Bilek”) Complaint for lack of personal

jurisdiction under Federal Rule of Civil Procedure 12(b)(2) and motion to dismiss for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), and Defendant

Federal Insurance Company’s (“FIC”) motion to dismiss for failure to state a claim

under Rule 12(b)(6). For the following reasons, the Court will grant the motions.

                                  BACKGROUND

      For purposes of this motion, the Court accepts as true the following facts from

the complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013). All
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 2 of 15 PageID #:288




reasonable inferences are drawn in Bilek’s favor. League of Women Voters of Chicago

v. City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).

       Plaintiff Bilek is an Illinois citizen residing in Cook County. Defendant FIC is

an Indiana corporation with a principal place of business in Indianapolis, Indiana. FIC

is a member of the Chubb family of companies.            Defendant HII is a Delaware

corporation with a principal place of business in Tampa, Florida.

       On September 20, 2019, Bilek received an unsolicited call on his cell phone. The

call played a prerecorded message selling health insurance and instructed Bilek to

“press 1” to be connected with a live representative. Bilek followed the prompt and the

live representative offered Bilek a health insurance policy for $171 per month, plus a

$99 one-time fee. Bilek says the health insurance was underwritten by Chubb and

facilitated by HII.

       On September 26, 2019, Bilek again received an unsolicited phone call on his

cell phone, this time from a different phone number. The call again played the same

prerecorded message and instructed Bilek to “press 1” for a live representative. Bilek

again followed the prompt and was given a quote for Chubb health insurance. Bilek

says that the calls used a prerecorded or artificial voice because of “awkward pacing

and intonation” that differed from the live representative.

       Bilek alleges that the calls were made by an unnamed third-party telemarketer,

but that HII knowingly participated in the calls “by pairing the telemarketer with the

quote for Chubb insurance through its online portal.” HII also provided real-time

                                            2
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 3 of 15 PageID #:289




quoting information and emailed quotes to call recipients during the calls, though Bilek

does not allege he received an email.

       Bilek says the “Chubb” insurance referred to by the telemarketers was FIC.

Bilek alleges that it is the practice of the telemarketers used by HII and FIC to change

caller IDs so that recipients cannot tell who is calling.

       Bilek alleges that HII and FIC used an automatic telephone dialing system

(“autodialer”), with the capacity to dial a large amount of phone numbers in a short

period of time without the need for human intervention. In other words, a human did

not dial Bilek’s phone number when the calls were placed.

       Based on these facts, Bilek filed this complaint on behalf of himself and a

purported class on December 21, 2019, alleging violations of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”), and the Illinois Automatic Telephone

Dialers Act, 815 ILCS § 305/1 et seq. (“IATDA”). Bilek seeks to hold HII and FIC

directly and vicariously liable because the third-party callers were agents of HII and

FIC. On February 13, 2020, HII moved to dismiss Bilek’s complaint under Rule

12(b)(2) and (6). On the same day, FIC moved to dismiss Bilek’s complaint under Rule

12(b)(6).

                                 LEGAL STANDARD

       Rule 12(b)(2) allows a court to dismiss a claim for lack of personal jurisdiction

over the defendant. Fed. R. Civ. P. 12(b)(2). A complaint need not include facts

alleging personal jurisdiction. But once the defendant moves to dismiss the complaint

                                             3
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 4 of 15 PageID #:290




under this Rule, the plaintiff must demonstrate that personal jurisdiction exists. Purdue

Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). If the

court rules on the motion without a hearing, the plaintiff need only establish a “prima

facie case of personal jurisdiction.” Id. (quoting Hyatt Int’l Corp. v. Coco, 302 F.3d

707, 713 (7th Cir. 2002)).

      The court reads the entire complaint liberally and draws every inference in the

plaintiff’s favor. Cent. States, Se. & Sw. Areas Pension Fund v. Phencorp Reins. Co.,

440 F.3d 870, 878 (7th Cir. 2006) (quoting Textor v. Bd. of Regents of N. Ill. Univ., 711

F.2d 1387, 1393 (7th Cir. 1993)) (internal quotation marks omitted). The court may

also consider affidavits from both parties when determining whether a plaintiff has met

its burden. Felland v. Clifton, 682 F.3d 665, 672 (7th Cir. 2012). When the defendant

challenges, by declaration, a fact alleged in the plaintiff’s complaint, the plaintiff has

an obligation to go beyond the pleadings and submit affirmative evidence supporting

the exercise of jurisdiction. Purdue Research Found., 338 F.3d at 783. While affidavits

trump the pleadings in this context, all facts disputed in the affidavits will be resolved

in the plaintiff’s favor. See id. at 782. Unrefuted facts in defendant’s affidavits,

however, will be taken as true. GCIU-Employer Ret. Fund, 565 F.3d 1018, 1023 (7th

Cir. 2009).

      A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch

& Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must set

                                            4
     Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 5 of 15 PageID #:291




forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff need not provide detailed factual allegations,

but it must provide enough factual support to raise its right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A claim must be facially plausible, meaning that the pleadings must “allow . . .

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described

“in sufficient detail to give the defendant ‘fair notice of what the . . . claim is and the

grounds upon which it rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773,

776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “[T]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” are

insufficient to withstand a 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

                                     DISCUSSION

       HII urges the court to dismiss Bilek’s complaint because the Court lacks personal

jurisdiction over it and because Bilek fails to allege that it is directly or vicariously

liable for the alleged TCPA and IATDA violations. Similarly, FIC argues that Bilek

fails to allege that it is directly or vicariously liable for the statutory violations. We

address each argument in turn.

I.     Personal Jurisdiction

       As a preliminary matter, HII argues that the Court does not have personal

jurisdiction over it to certify a nationwide class because potential non-resident class

                                             5
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 6 of 15 PageID #:292




members cannot establish HII’s contacts with Illinois. However, the Seventh Circuit

recently held, “the named representatives must be able to demonstrate either general or

specific personal jurisdiction, but the unnamed class members are not required to do

so.” Mussat v. IQVIA, Inc., 953 F.3d 441, 447 (7th Cir. 2020). Accordingly, we only

address whether Bilek has established that the Court has personal jurisdiction over HII.

      A federal court sitting in Illinois may exercise jurisdiction over a defendant only

if authorized to do so by both Illinois law and the United States Constitution. bE2 LLC

v. Ivanov, 642 F.3d 555, 558 (7th Cir. 2011). The Seventh Circuit has explained that

there is “no operative difference between the limits imposed by the Illinois Constitution

and the federal limitations on personal jurisdiction.” Hyatt Int’l Corp. v. Coco, 302

F.3d 707, 715 (2003)). Illinois law permits a court to exercise personal jurisdiction over

a non-resident using its long-arm statute. Labtest Int’l v. Ctr. Testing Int’l Corp., 766

F. Supp. 2d 854, 858 (N.D. Ill. 2011) (citing 735 ILCS §5/2-209). That statute requires

nothing more than the standard for federal due process: that the defendant have

sufficient contacts with the forum state “such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice.” Brook v. McCormley,

873 F.3d 549, 552 (7th Cir. 2017) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945)). A defendant’s contacts with the forum state must not be fortuitous. Hyatt

Int’l Corp., 302 F.3d at 715-16. Rather, a defendant must have purposely established

those contacts such that it could “reasonably anticipate being haled into court” there.

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985).

                                            6
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 7 of 15 PageID #:293




      Two types of personal jurisdiction exist: general or specific. Daimler AG v.

Bauman, 571 U.S. 117, 122 (2014). General jurisdiction exists when the party’s

contacts with the forum state “are so constant and pervasive as to render [it] essentially

at home” there. Id. Specific jurisdiction grows out of “the relationship among the

defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277, 284 (2014).

      Bilek does not challenge HII’s argument that the Court does not have general

jurisdiction over it. Accordingly, the argument is waived. United States v. Holm, 326

F.3d 872 (7th Cir. 2003) (“It is not the obligation of this court to research and construct

the legal arguments open to parties,” and “perfunctory and undeveloped arguments” are

waived.); Rose v. United States, 929 F. Supp. 305, 309 (N.D. Ill. 1996) (stating that “the

paucity of argument on this issue in [a] response brief essentially waives the claim”)

(citing Bakalis v. Golembeski, 35 F.3d 318, 326 n. 8 (7th Cir. 1994)). HII argues that

the Court does not have specific jurisdiction over it because it did not directly make the

phone calls targeting Illinois. Morover, HII argues that personal jurisdiction cannot be

established under an agency theory because Bilek has not plausibly alleged that the

telemarketers are agents of HII. Bilek argues that HII reached out to the forum state by

facilitating and knowingly accepting the benefits of telemarketing targeting Illinois

consumers, and because the telemarketers were agents of HII under actual authority,

apparent authority, and ratification theories. We agree with HII.

       Specific jurisdiction requires that “(1) the defendant [ ] purposefully availed

himself of the privilege of conducting business in the forum state or purposefully

                                            7
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 8 of 15 PageID #:294




directed his activities at the state; (2) the alleged injury must have arisen from the

defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport

with traditional notions of fair play and substantial justice.” Felland v. Clifton, 682

F.3d 665, 673 (7th Cir. 2012). “[A] defendant’s relationship with a plaintiff or third

party, standing alone, is an insufficient basis for jurisdiction.” Walden, 571 U.S. at 286.

Nor is it enough that a “[defendant’s] conduct affected plaintiffs with connections to

the forum State.” Walden, 571 U.S. at 291; see also Advanced Tactical Ordnance Sys.,

LLC v. Real Action Paintball, Inc., 751 F.3d 796, 802 (7th Cir. 2014) (no jurisdiction

solely because defendant knew plaintiff could suffer harm in forum state). Rather, the

defendant’s relation with the forum “must arise out of contacts that the ‘defendant

himself’ creates with the forum State.” Advanced Tactical, 751 F.3d at 802 (emphasis

in original) (internal citations omitted). And there is no doubt that “the plaintiff cannot

be the only link between the defendant and the forum.” Id.

       In the complaint, Bilek alleges that HII is subject to personal jurisdiction because

it targeted Illinois by contracting with telemarketers, “caus[ing] the calls that are the

subject of this lawsuit to be made,” and because HII’s online portal was used by the

telemarketers to provide quotes. However, these allegations do not show the HII,

themselves targeted Illinois. In other words, Bilek does not allege that HII contracted

with the telemarketers to call Illinois or otherwise instructed the telemarketers to target

Illinois. Moreover, Bilek does not allege that HII received any benefit from the calls

targeting him in Illinois. Thus, HII will only be subject to personal jurisdiction if there

                                            8
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 9 of 15 PageID #:295




was an agency relationship. See Shanahan v. Nat. Auto Protection Corp., 2020 WL

3058088 (N.D. Ill. 2020).

      a. Agency

      The acts of an agent may be attributed to the principal to establish personal

jurisdiction over the principal. Fletcher v. Doig, 125 F. Supp. 3d 697, 706 (N.D. Ill

2014); see Walden, 571 U.S. at 285 (“physical entry into the State—either by the

defendant in person or through an agent, goods, mail, or some other means—is certainly

a relevant contact”).    Parties create an agency relationship when a “person (a

‘principal’) manifests assent to another person (an ‘agent’) that the agent shall act on

the principal’s behalf and subject to the principal’s control, and the agent manifests

assent or otherwise consents so to act.” Restatement (Third) of Agency § 1.01 (2006).

An agent’s authority can be either actual or apparent. Moriarty v. Glueckert Funeral

Home, Ltd., 155 F.3d 859, 865–66 (7th Cir. 1998).

      A plaintiff may establish actual authority when “at the time of taking action that

has legal consequences for the principal, the agent reasonably believes, in accordance

with the principal’s manifestations to the agent, that the principal wishes the agent to

so act.” Restatement (Third) of Agency § 2.01 (2006); see also Sphere Drake Ins. Ltd.

v. Am. General Life Ins. Co., 376 F.3d 664, 672 (7th Cir. 2004) (actual authority exists

when “the principal explicitly grants the agent the authority to perform a particular

act”). “[A]ctual authority may be express or implied.” Opp v. Wheaton Van Lines, Inc.,

231 F.3d 1060, 1064 (7th Cir. 2000). Express actual authority is given when a

                                           9
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 10 of 15 PageID #:296




“principal explicitly grants the agent the authority to perform a particular act.” Id.

“Implied authority is actual authority that is implied by facts and circumstances and it

may be proved by circumstantial evidence.” Id.

       Apparent authority, on the other hand, exists when “a third party reasonably

believes the actor has authority to act on behalf of the principal and that belief is

traceable to the principal’s manifestations.” Restatement (Third) of Agency § 2.03

(2006); see also Opp, 231 F.3d 1060, 1065 (7th Cir. 2000) (quoting Weil, Freiburg &

Thomas, P.C. v. Sara Lee Corp., 577 N.E.2d 1344, 1350 (Ill. 1991)) (“Apparent

authority arises when a principal creates, by its words or its conduct, the reasonable

impression in a third party that the agent has the authority to perform a certain act on

its behalf.”).

       Bilek argues that the third-party telemarketers had both actual and apparent

authority. We address each argument in turn.

                 i.   Actual Authority

       Bilek argues that the agency relationship is established through actual authority

because HII (and FIC) expressly and impliedly gave the telemarketers authority to make

the alleged robocalls on its behalf. Bilek alleges that HII is the middleman between

FIC and the telemarketers. FIC contracted with HII, and HII in turn contracted with the

telemarketers in order to market FIC’s insurance products. Additionally, Bilek alleges

that FIC provided proprietary information to HII to be used in HII’s portal when giving



                                          10
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 11 of 15 PageID #:297




quotes to consumers. HII argues that Bilek fails to allege that it had the right to control

the third-party telemarketers. We agree with HII

         “An essential element of agency is the principal's right to control the agent's

actions.” Toney v. Quality Res., Inc., 75 F. Supp. 3d 727, 742 (N.D. Ill. 2014) (quoting

Restatement (Third) of Agency § 1.01, cmt. f(1) (2006)). For example, in Smith the

Court held that the plaintiff alleged a sufficient factual basis to hold the defendant

vicariously liable for a TCPA violation where the complaint included details of the

defendant’s control over the quality, timing, and volume of calls, as well as the

geographic location of customers to be targeted. Smith v. State Farm Mut. Auto. Ins.

Co., 30 F. Supp. 3d 765, 775 (N.D. Ill. 2014). Using the same rationale, the Court in

Meeks found that the plaintiff could not establish vicarious liability for a TCPA

violation because the plaintiff failed to sufficiently allege that the defendant exhibited

any control over “whether, when, and to whom to send the text messages, along with

their content.” Meeks v. Buffalo Wild Wings, Inc., 2018 WL 1524067, at *6 (N.D. Cal.

2018).

         Here, the complaint only alleges a degree of control with respect to content; Bilek

alleges HII provided the telemarketers with a script. However, Bilek does not allege

that HII controlled the timing of the calls, the quantity of calls, to whom the calls are

made, or any geographic location to target. Accordingly, Bilek has not plausibly

alleged an agency relationship based on actual authority.

               ii.    Apparent Authority

                                             11
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 12 of 15 PageID #:298




       Bilek raises the same arguments with respect to apparent authority. For Bilek to

sufficiently plead apparent authority, he must allege facts that he reasonably believed

the third-party telemarketer called him as an agent of HII and that the belief is traceable

to a manifestation from HII. Bilek, however, does not allege any acts by HII that would

have allowed Bilek to reasonably believe that the telemarketer had the authority to act

on HII’s behalf. While Bilek alleges that HII sends emails to call recipients, he does

not allege that he actually received such an email. Bilek does not otherwise allege any

facts that could allow him to reasonably believe that HII authorized the call.

       Bilek argues that the Federal Communications Commission’s (“FCC”) guidance

in In re Dish Network supports his apparent authority theories. In In re Dish Network,

the FCC provided examples of where apparent authority under the TCPA may be found.

These examples include providing the agent access to information and systems that

would normally be in the principal’s control, allowing the agent the ability to enter

consumer information into the principal’s sales systems, and allowing the agent to use

the principal’s trade name, trademark, or other service marks. In re Dish Network, 28

F.C.C. Rcd. at 6592–93. However, this District has repeatedly rejected arguments based

on this guidance because it deviates from established principals of federal agency law.

See, e.g., Smith, 30 F. Supp. 3d at 779; Toney, 75 F. Supp. 3d 727, 745 (N.D. Ill. 2014).

              iii.   Ratification

       Bilek next argues that HII ratified the acts of the telemarketers because it knew

the telemarketers were violating the TCPA but continued to accept benefits from the

                                            12
      Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 13 of 15 PageID #:299




calls. “Ratification is the affirmance of a prior act done by another, whereby the act is

given effect as if done by an agent acting with actual authority.” Restatement (Third)

of Agency (1) (2006). [K]nowing acceptance of the benefits of a transaction ratifies the

act of entering into the transaction. Id. § 4.01 cmt. D.

         While Bilek argues that HII accepted benefits from other calls, he does not allege

that HII received any benefit from the calls made to him. For example, he does not

allege that he purchased any insurance through either of the phone calls he received.

Therefore, Bilek’s ratification argument fails. See Toney, 75 F. Supp. 3d at 745–46

(“Plaintiff's ratification theory fails because plaintiff does not allege that Sempris or

Provell accepted any benefit that stemmed from Quality's telemarketing calls to

plaintiff. Indeed, plaintiff fails to allege that she did business with Sempris or Provell

as a result of Quality's calls.”).

         Accordingly, the Court does not have personal jurisdiction over HII. Because

the court lacks personal jurisdiction over HII, we decline to address its Rule 12(b)(6)

motion.

II.      Failure to State a Claim

         FIC argues that Bilek has failed to allege that they are directly or vicariously

liable for the alleged statutory violations of the third-party telemarketers. Bilek does

not challenge that FIC was not directly liable for the alleged violative calls.

Accordingly, we address whether FIC is vicariously liable for the calls.



                                             13
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 14 of 15 PageID #:300




       As previously established, the TCPA allows entities to be held vicariously liable

under agency principles for violations committed by third parties. In re Dish Network,

LLC, 28 F.C.C. Rcd. at 6586. To find that a common-law agency relationship existed,

the alleged facts must indicate that the principal has control over the agent’s acts.

Chemtool, Inc. v. Lubrication Techs., Inc., 148 F.3d 742, 745 (7th Cir. 1998) (“The test

of agency is whether the alleged principal has the right to control the manner and

method in which work is carried out by the alleged agent....”). Bilek argues that FIC is

vicariously liable under theories of actual authority, apparent authority, and ratification.

       Again, Bilek does allege that FIC had any control over the telemarketers. Unlike

the plaintiff in Smith, Bilek does not allege that FIC had control over the quality, timing,

and volume of calls, as well as the geographic location of customers to be targeted.

Smith, 30 F. Supp. 3d at 775. Similar to the plaintiff in Meeks, Bilek does not

sufficiently allege that the defendant exhibited any control over the “whether, when,

and to whom”. Meeks, 2018 WL 1524067, at *6. Accordingly, Bilek has failed to plead

sufficient facts to show FIC had actual authority over the telemarketers.

       “Apparent authority holds a principal accountable for the results of third-party

beliefs about an actor's authority to act as an agent when the belief is reasonable and is

traceable to a manifestation of the principal.” Restatement (Third) of Agency § 2.03

cmt. c (2006). Bilek alleges that FIC was identified on the calls by the telemarketer.

However, this is a manifestation by the alleged agent, not the principal. Bilek does not

allege he had any contact with FIC or that FIC otherwise made any manifestations that

                                            14
   Case: 1:19-cv-08389 Document #: 50 Filed: 07/13/20 Page 15 of 15 PageID #:301




the telemarketers were acting as its agent. Accordingly, Bilek fails to plead sufficient

facts to give the inference that the telemarketers were acting as an agent of FIC.

       “Ratification is the affirmance of a prior act done by another, whereby the act is

given effect as if done by an agent acting with actual authority.” Restatement (Third)

of Agency § 4.01(1) (2006). Bilek’s ratification argument with respect to FIC also fails.

Bilek does not allege that he purchased insurance or any other product or service as a

result of the calls. Thus, Bilek has not alleged that FIC received any benefit from the

calls to him.

       Because Bilek has failed to allege an agency relationship between FIC and the

third-party telemarketers, Bilek’s TCPA and IATDA claims fail. Accordingly, FIC’s

motion to dismiss is granted.

                                   CONCLUSION

       For the reasons mentioned above, the Court grants the Defendants’ motions to

dismiss. It is so ordered.


Dated: 07/13/2020
                                                ________________________________
                                                Charles P. Kocoras
                                                United States District Judge




                                           15
